DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 6, 2022 after final rejection of February 15, 2022 and advisory action of June 2, 2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 16, 2022 has been entered. The Office action on currently pending claims 1-5 and 7-15 follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Montone (Reg. No. 28141) on 21 July, 2022.
The application has been amended as follows: 
Claim 1: the clause “a circuit portion comprising a first circuit element and a second circuit element those fixed within the housing and configured to convert the alternating current to the direct current” should be amended to recite “a circuit portion comprising a first circuit element and a second circuit element those fixed within the housing and configured to convert the alternating current to the direct current, wherein the second circuit element comprises a transformer”.
Claim 1: the clause “wherein the regulation plate has a first surface and a second surface” should be amended to recite “wherein the regulation plate has a first surface and a second surface that are both parallel to the first wall”.
Claim 1: the clause “the second surface forms a second part of the second air passage” should be amended to recite “the second surface is disposed to face the transformer”.
Claim 3 should be cancelled.
Claim 4: the clause “The DC power supply device according to claim 3” should be amended to recite “The DC power supply device according to claim 1”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 15, and at least in part, because claims 1 and 15 respectively recite the limitations:
(Claim 1): “wherein the regulation plate has a first surface and a second surface that are both parallel to the first wall…the second surface is disposed to face the transformer”.
(Claim 15): “the pair of radiator plates sandwiches the transformer such that one surface of the transformer faces a first one of the pair of radiator plates and an opposite surface of the transformer faces a second one of the pair of radiator plates.”
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 15 are believed to render said independent claims 1 and 15 and all claims depending therefrom, allowable over the prior art of record, taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835   

/STEPHEN S SUL/Primary Examiner, Art Unit 2835